      Case 1:20-cv-00267-MW-GRJ Document 12 Filed 03/23/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

LLOYD GOODNOW,

             Plaintiff,
v.                                           Case No.: 1:20cv267-MW/GRJ

THIRD CONGRESSIONAL
DISTRICT OF FLORIDA,

             Defendant.

______________________________/

        ORDER REJECTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 10, and has also reviewed de novo Plaintiff’s

objections to the Report and Recommendation, ECF No. 11. While Plaintiff has

failed to comply with the Magistrate Judge’s orders regarding service of process,

ECF Nos. 8 & 9, Plaintiff is a pro se litigant who has made some effort to effectuate

service on Defendant. However, Plaintiff’s efforts at this juncture are insufficient.

Plaintiff has one more opportunity to properly serve Defendant with process and

must do so in accordance with Federal Rule of Civil Procedure 4(i) or risk dismissal

pursuant to Rule 4(m). Accordingly,
      Case 1:20-cv-00267-MW-GRJ Document 12 Filed 03/23/21 Page 2 of 2




      IT IS ORDERED:

      The report and recommendation, ECF No. 10, is rejected. Plaintiff shall have

until April 22, 2021 to properly serve Defendant pursuant to Federal Rule of Civil

Procedure. 4(i) and file proof of service with this Court. If Plaintiff fails to do both

of these things by April 22, 2021, this case shall be dismissed without prejudice

pursuant to Rule 4(m). This case is remanded to the Magistrate Judge for further

consideration.

      SO ORDERED on March 23, 2021.
                                        s/Mark E. Walker
                                        Chief United States District Judge




                                           2
